Citation Nr: 0605342	
Decision Date: 02/24/06    Archive Date: 03/01/06

DOCKET NO.  04-00 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for claudication, bilateral 
legs.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

L. Cryan, Counsel



INTRODUCTION

The veteran had active service from March 1964 to January 
1967.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an April 2003 rating decision by the RO which 
denied the veteran's claims of service connection for 
claudication, bilateral legs, and PTSD. 

In a November 2004 rating decision, the RO granted service 
connection for PTSD with an initial evaluation of 70 percent, 
effective from December 13, 2001 and granted a total rating 
based on individual unemployability due to service-connected 
disability (TDIU), effective December 13, 2001.  In light of 
the full grant of benefits on appeal with regard to the issue 
of entitlement to service connection for PTSD, that issue is 
no longer in appellate status or before the Board at this 
time.  


FINDING OF FACT

In a written communication received at the Board in January 
2006, the veteran withdrew the remaining issue of entitlement 
to service connection for claudication of bilateral legs from 
appellate status.  


CONCLUSION OF LAW

There is no issue in appellate status and the Board therefore 
does not have appellate jurisdiction over any issue at this 
time.  38 U.S.C.A. §§ 7105(a), 7108 (West 2002); 38 C.F.R. §§ 
20.200, 20.204 (2005).





REASONS AND BASES FOR FINDING AND CONCLUSION

Statutory law provides that appellate review is initiated by 
a notice of disagreement (NOD) and completed by a substantive 
appeal.  38 U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. § 
20.200 (2005).  

The record reflects that the veteran perfected his appeal as 
to issue of service connection for claudication, bilateral 
legs, with the submission of a timely NOD and a timely 
substantive appeal.  The veteran is afforded the right by 
regulation to withdraw his Notice of Disagreement and/or his 
Substantive Appeal if he so wishes.  38 C.F.R. § 20.204 
(2005).  

The essential requirement under this regulatory provision is 
that the veteran indicates his desire to withdraw his appeal 
in writing.  Here, a review of the record shows that a 
written statement was received at the Board in January 2006 
in which the veteran specifically indicated that he wished to 
withdraw his appeal for entitlement to service connection for 
bilateral legs.  Accordingly, the Board finds that the 
veteran withdrew his appeal.  38 C.F.R. § 20.204 (2005).  

With no issue properly before the Board for appellate review, 
the appeal is dismissed.  38 U.S.C.A. § 7108 (West 2002).  


ORDER

The appeal is dismissed.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


